Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
This application contains claims directed to the following patentably distinct species:
Embodiments regarding the dirt inlet channel within the air guiding structure:
Species I: Figures 1-2, dirt inlet channel is formed by the first plate, the second plate, the third plate, and the fourth plate.
Species II: Figure 3, dirt inlet channel is formed by a first channel section and a second channel section arranged in helical shapes.  
The species are independent or distinct because each species refers to a different formation of the dirt inlet channel which is within the air guiding structure. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 1 is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  the species require a different field of search (e.g. searching different text searches within classes/subclasses, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During a telephone conversation with Chen Le on 09/21/2022 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-6, 8-12 (figures 1-2).  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 7 is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).  
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the dirt inlet and the air outlet being located on a side wall of the dirt collecting cavity from claim 4 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites, “wherein the dirt inlet and the air outlet are located on a side wall of the dirt collecting cavity and are staggered in the up and down direction of the dirt collecting box” rendering the claim indefinite. It is unclear to the Examiner how the dirt inlet (reference character 10a) and the air outlet (reference character 10c) are located on a same sidewall of the dirt collecting cavity, specifically, in view of figure 2 which shows the inlet and outlet on different sidewalls of the cavity (refer to drawing objections above). For examination purposes, the dirt inlet and air outlet are understood to be staggered in the up and down direction of the dirt collecting box. 
Claims 5-6 depend from claim 4 and are therefore rejected accordingly under 35 U.S.C. 112(b). 
Claim 8 recites “and/or an outlet of the cyclone separator is provided with the filter” rendering the claim indefinite. It is unclear how the filter is arranged in the air outlet, which is a part of the dirt collecting box (as required by claim 1), and also provided in a separate outlet of the cyclone separator (as required by claim 8). For examination purposes, the filter is provided in the air outlet of the dirt collecting box (from claim 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Wegelin (US 2005/0132680) in view of Kim (US 2020/0146521).
Regarding claim 1, Wegelin discloses a portion of an air duct assembly (item 10, figure 1 below) comprising:

    PNG
    media_image1.png
    412
    438
    media_image1.png
    Greyscale

Figure 1. 
a dirt collecting box (item 10), wherein a dirt collecting cavity (space within box 10 that collects 32; paragraph 0013, figure 1 above) is defined in the dirt collecting box, and 
a dirt inlet (item 11, figures 1 and 3) and an air outlet (item 28, figure 3 below) communicating with the dirt collecting cavity are also defined 5in the dirt collecting cavity, and 
an air guiding structure (defined as structure designated in annotated figure 3 below) is arranged in the dirt collecting cavity; 
a filter (item 22) arranged in the air outlet.
Wegelin does not explicitly disclose the details of the autonomous vacuum cleaner in which the dirt collecting box (corresponding to item 10) is a part of (paragraph 0012). However, Kim teaches an autonomous vacuum cleaner showing air flow communication between the rest of the air duct assembly including the dirt collecting bin (item 112), outlet (defined as outlet from item 112 into item 120), cyclone separator (item 120) and fan (item 120). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have the autonomous vacuum cleaner, in which the dirt collecting box is a part of, to include a cyclone separator communicating with the air outlet, a fan communicating with the cyclone separator for driving an air flow to enter the dirt collecting cavity through the dirt inlet, then enter the cyclone separator through the air outlet 10after being guided by the air guiding structure, and then enter the fan through the cyclone separator, as taught by Kim. Since Wegelin does not explicitly disclose the other components of the air duct assembly within the autonomous vacuum cleaner, Kim teaches it is old and well known in the art to include the additional components of the air duct assembly such as, a cyclone separator and fan, for the purpose of allowing the cleaning device to perform the cleaning functions. 

    PNG
    media_image2.png
    507
    753
    media_image2.png
    Greyscale

Annotated Figure 3. 
Regarding claim 2, Wegelin as modified discloses the air duct assembly as claimed in claim 1, wherein the air guiding structure is provided with a dirt inlet channel (item 12, figure 1 above) communicating with the dirt inlet and the dirt collecting cavity (duct 12 is the channel between the dirt inlet 11 and cavity 32; paragraph 0013, figure 1); an outlet of the dirt inlet channel (defined as outlet 32, figure 1 above) is higher than the dirt inlet in an up and down direction of the dirt collecting box (in view of figure 1 above, outlet of dirt inlet channel 31 is vertically higher than inlet 11). 
Regarding claim 3, Wegelin as modified discloses the air duct assembly as claimed in claim 2, wherein the air guiding structure comprises a first plate (item 17, figure 3), a second plate (item 16, figure 3), a third plate (item 18) and a fourth plate (item 19); 
the first plate, the second plate, the third plate, and the fourth plate are all connected to a wall of the dirt collecting cavity (in view of figure 1 above, all plates are connected to right side inner wall of dirt collecting box 10, which is defined to be a part of the cavity, via intermediate components; similar to applicant’s disclosure) and surround an outer side of the dirt inlet (according to The Free Dictionary, “surround” is defined as to extend on all sides of; therefore, all of the plates are defined to extend around inlet 11 in an up and down direction), and 
the first plate, the second plate, the third plate and the fourth plate are enclosed to form the dirt inlet channel (plates connect together to form the inlet channel 12; figures 1 and 3 above). 

Regarding claim 4, Wegelin as modified discloses the air duct assembly as claimed in claim 3, wherein the dirt inlet and the air outlet are located on a side wall of the dirt collecting cavity and are staggered in the up and down direction of the dirt collecting box (similar to applicant’s disclosure, the dirt inlet 11 and outlet 28 are staggered in an up down direction in figure 3 and each connected to a sidewall of dirt collecting box 10). 

Regarding claim 5, Wegelin as modified discloses the air duct assembly as claimed in claim 4, wherein the outlet of the dirt inlet channel is arranged upward (according to The Free Dictionary, “upward” is defined as in, to, or toward a higher place, level or position; therefore, the outlet of the dirt inlet channel 31 is in a higher vertical position from inlet 11 when viewing figures 1 and 3 above), 
the first plate is arranged between the dirt inlet and the air outlet (first plate 17 is between inlet 11 and air outlet 28 when in use; figures 1 and 3), and 
the second plate 30is arranged facing the dirt inlet (according to The Free Dictionary, “facing” is defined as opposite; therefore, bottom edge of second plate, in view of figure 1, is opposite of inlet 11); 
surfaces of ends of the first plate and the second plate away from the dirt inlet are higher 15than surfaces of ends of the third plate and the fourth plate away from the dirt inlet (designated in second annotated figure 3 below).

    PNG
    media_image3.png
    605
    685
    media_image3.png
    Greyscale

Second Annotated Figure 3. 
Regarding claim 6, Wegelin as modified discloses the air duct assembly as claimed in claim 5, wherein one end of the first plate far away from the second plate is abutted against the side wall of the dirt collecting cavity (one end of first plate 17 is designated in third annotated figure 3 below; the one end is defined to be abutted against inner side wall of dirt collecting cavity when in use, as seen in figure 1 above), and 
an end of the second plate far away from the air outlet is spaced from side walls of the dirt collecting cavity (end of second plate 16 is designated in third annotated figure 3 below; the end is defined to be spaced from any inner side walls of dirt collecting cavity, as seen in figure 1 above). 

    PNG
    media_image4.png
    520
    672
    media_image4.png
    Greyscale

Third Annotated Figure 3. 
Regarding claim 9, Wegelin as modified discloses the air duct assembly as claimed in claim 1, wherein the air duct assembly further comprises a first duct (according to The Free Dictionary, “duct” is defined as an enclosed passage or channel for conveying a substance; therefore, the first duct is defined as item 12 which is formed by air guiding structure; figure 1) communicating with the air outlet (first duct 12 communicates with air outlet 28 by conveying the air from inlet 11 towards outlet 28; paragraph 0013, figure 1) and the cyclone separator (corresponding to cyclone 120 in Kim; first duct 12 communicates with cyclone by conveying the air from inlet 11, into filter 22, then cyclone), air passing directions of the first duct and the air outlet form an included angle (the air passing through the first duct 12 forms an included angle when moving towards outlet 28; paragraph 0013, shown in figure 1 via arrows).
Regarding claim 10, Wegelin as modified discloses the air duct assembly as claimed in claim 1, wherein the air duct assembly further comprises a second duct (according to The Free Dictionary, “duct” is defined as an enclosed passage or channel for conveying a substance; therefore, the second duct is defined as item 12 which is formed by air guiding structure; figure 1) and a third duct (defined as enclosed passage corresponding to area designated in Kim annotated figure 3 below) , 
wherein the second duct is communicated with the cyclone separator and the fan (second duct 12 communicates with cyclone separator and fan, corresponding to cyclone 120 and fan 30 in Kim, since the second duct 12 conveys the air through dirt collecting cavity, filter, air outlet and into the cyclone and fan), and 
the third duct is communicated with the fan and outside (third duct, corresponding to duct in Kim below, communicates with fan 30 and outside of autonomous vacuum cleaner since the third duct conveys the air from the fan 30 towards the outside), 
the third duct and the second duct form an included angle (corresponding to air flow path in Kim annotated figure 3 below, the air flow from the second duct, which conveys air out from the dirt collecting box, forms an angle with the third duct since the air flow path is not a consistent straight line pathway).

Regarding claim 11, Wegelin as modified discloses the air duct assembly as claimed in claim 10, wherein the third duct is bent (according to The Free Dictionary, “bent” is defined as altered from an originally straight or even condition; therefore, the air flow in the third duct is altered from a straight line in order to be conveyed to the outside, as seen in annotated figure 3 of Kim below). 

    PNG
    media_image5.png
    562
    509
    media_image5.png
    Greyscale

Kim Annotated Figure 3. 
Regarding claim 12, Wegelin as modified discloses a cleaning device comprising the air duct assembly of claim 1 (the portion of the air duct assembly as disclosed in Wegelin, figures 1 and 3 above, is defined to be included within an autonomous cleaning device as stated in paragraph 0013, which also includes the rest of the air duct assembly portion such as, the cyclone separator and fan, corresponding to cyclone 120 and fan 30 in Kim; paragraphs 0013, 0014-0015 in Wegelin; refer to claim 1 rejection above). 




Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Wegelin (US 2005/0132680) in view of Kim (US 2020/0146521) and further in view of Liu (US 2016/0000285).
Regarding claim 8, Wegelin as modified discloses the air duct assembly as claimed in claim 1, but does not explicitly disclose the details of the filter arranged in the outlet of the dirt collecting box (corresponding to filter 22 in Wegelin).
However, Liu teaches a dirt collecting box comprising a dirt collecting cavity, an air guide structure and filter (item 13), wherein the filter is a filter cotton (paragraph 0037). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the filter, disclosed in Wegelin, to be made up of a filter cotton, as taught in Liu, for the purpose of improving the separation efficiency of the dirt from suctioned air and prolong the cleaning period of the filter cotton (Liu, paragraph 0037). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nam (US 2017/0332867) discloses an air duct assembly comprising a dirt collecting box, a dirt
collecting cavity, an air guiding structure, a filter, a cyclone separator and a fan within a cleaning device. 
Wee (KR 20130064769) discloses a robot cleaner including an air duct assembly comprising a dirt collecting box, a dirt collecting cavity, an air guiding structure, a filter, and a fan. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIDNEY D HOHL whose telephone number is (571)272-6996. The examiner can normally be reached Monday-Friday, 7a.m.-3p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571)270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SIDNEY D HOHL/
Examiner, Art Unit 3723                                                                                                                                                                                           
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723